Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of June 12, 2019 (the “Fifth
Amendment”), among ON SEMICONDUCTOR CORPORATION, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors party hereto, DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as administrative agent (in such capacity, and together with
its successors and assigns in such capacity, the “Administrative Agent”), DBNY,
as collateral agent (in such capacity, and together with its successors and
assigns in such capacity, the “Collateral Agent”) under the Credit Agreement
referred to below, each of the 2019 Incremental Revolving Lenders (as defined
below), certain Lenders party hereto constituting the New Required Lenders and
DEUTSCHE BANK SECURITIES INC., BANK OF AMERICA, N.A., BMO HARRIS BANK N.A., HSBC
BANK USA, N.A., MUFG BANK, LTD., SUMITOMO MITSUI BANKING CORPORATION, BBVA USA,
JP MORGAN CHASE BANK, N.A and CITIBANK, N.A., each as a joint lead arranger and
a joint bookrunner (with capitalized terms used, but not defined, in this
paragraph and the recitals below to be defined as provided in Section 1 below).

R E C I T A L S

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
lenders from time to time party thereto (the “Lenders”) and various other
parties have previously entered into that certain Credit Agreement, dated as of
April 15, 2016, as amended by that certain First Amendment to Credit Agreement,
dated as of September 30, 2016, that certain Second Amendment to Credit
Agreement, dated as of March 31, 2017, that certain Third Amendment to Credit
Agreement, dated as of November 30, 2017 and that certain Fourth Amendment to
Credit Agreement, dated as of May 31, 2018 (as so amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);

WHEREAS, pursuant to Section 3.16(a) of the Credit Agreement, the Borrower may,
by written notice delivered to the Administrative Agent, request an increase to
the existing Revolving Commitments by requesting and obtaining Incremental
Revolving Commitments;

WHEREAS, the Borrower has requested that the Incremental Revolving Lenders (as
defined below) provide Incremental Revolving Commitments to the Revolving
Facility in an aggregate principal amount of up to $1,000,000,000 on the terms
and subject to the conditions set forth herein;

WHEREAS, the Incremental Revolving Lenders have indicated a willingness to
provide the Incremental Revolving Commitments on the terms and subject to the
conditions set forth herein; and

WHEREAS, in accordance with Section 11.1 of the Credit Agreement, the Borrower
has requested, and the Administrative Agent, the Collateral Agent, each 2019
Incremental Revolving Lender and the Required Lenders (determined immediately
after giving effect to the Incremental Revolving Commitments) (the “New Required
Lenders”) have agreed, to amend and/or waive, as applicable, certain provisions
of the Credit Agreement on the terms and subject to the conditions set forth
herein.

 



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1.    Defined Terms; Rules of Construction. Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to such terms
in the Credit Agreement or, if not defined therein, the Credit Agreement as
amended hereby. The rules of construction specified in Section 1.2 of the Credit
Agreement shall apply to this Fifth Amendment, including the terms defined in
the preamble and recitals hereto.

SECTION 2.    Amendments to the Credit Agreement.

(a)    On the Initial Fifth Amendment Effective Date (as defined below), each
Person that has executed this Fifth Amendment as an “Incremental Revolving
Lender” (each, a “2019 Incremental Revolving Lender”) hereby severally (and not
jointly) agrees to provide the Incremental Revolving Commitment set forth
opposite its name on Schedule 1 attached hereto. Each such Incremental Revolving
Commitment provided pursuant to this Section 2(a) shall be added to and become
part of the existing Revolving Facility and shall be subject to all of the terms
and conditions set forth in the Credit Agreement with respect to Revolving
Commitments and Incremental Revolving Commitments under the Revolving Facility,
including, without limitation, Section 3 of the Credit Agreement. The Borrower,
the Administrative Agent and each Incremental Revolving Lender hereby agree that
this Fifth Amendment shall be deemed to constitute an “Increase Revolving
Joinder” in satisfaction of Section 3.16 of the Credit Agreement, and the
Administrative Agent and each Issuing Lender hereby consent to the joinder of
Citibank, N.A. as a Revolving Lender under the Credit Agreement.

(b)    On the Initial Fifth Amendment Effective Date, the Borrower shall pay in
cash to each existing Revolving Lender immediately prior to giving effect to
this Fifth Amendment an amount equal to its Revolving Percentage of (i) all
accrued and unpaid interest on Revolving Loans outstanding immediately prior
thereto and (ii) all accrued and unpaid unused commitment fees and L/C Fees.
After giving effect to this Fifth Amendment on the Initial Fifth Amendment
Effective Date, there shall be an automatic adjustment to the Revolving Credit
Exposure of each Revolving Lender in the aggregate principal amount the
outstanding Revolving Loans and the L/C Exposure (and the participation of the
Revolving Lenders therein) to reflect the new Revolving Credit Exposure of each
Revolving Lender in the aggregate principal amount of outstanding Revolving
Loans and L/C Exposure (and the participation of the Revolving Lenders therein)
resulting from the Incremental Revolving Commitment and from the termination of
Revolving Commitments as provided in Section 2(c) below. Notwithstanding
anything to the contrary set forth herein or in any other Loan Document, each
2019 Incremental Revolving Lender party hereto hereby waives any indemnity claim
for loss, cost, expense, allocation or reallocation that would be otherwise be
available to such 2019 Incremental Revolving Lender pursuant to Section 4.11(c)
of the Credit Agreement, in connection with this Fifth Amendment.

(c)    As of the Initial Fifth Amendment Effective Date, it is understood and
agreed that the Revolving Commitment of any Revolving Lender that is not listed
on the amended and restated (solely with respect to the Revolving Commitments)
Schedule 1.1 attached hereto as Annex I shall be terminated in its entirety.

 

-2-



--------------------------------------------------------------------------------

(d)    Effective as of the Subsequent Fifth Amendment Effective Date (as defined
below), and subject to the terms and conditions set forth herein, the Credit
Agreement is hereby amended as follows:

(i)    Section 1.1 of the Credit Agreement will be amended by inserting the
following definitions in appropriate alphabetical order therein:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Party” has the meaning assigned to such term in Section 11.21.

“Covered Entity” means any of the following:

(1) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(2) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(3) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Fifth Amendment”: that certain Fifth Amendment to Credit Agreement, dated as of
June 12, 2019.

“Financial Covenant Adjustment Period” means, for each Permitted Acquisition (or
series of related Permitted Acquisitions) with aggregate consideration
(including any Indebtedness assumed in connection therewith) in excess of
$250,000,000, the four consecutive fiscal quarter period commencing with the
fiscal quarter in which such Permitted Acquisition (or series of related
Permitted Acquisitions) occurred.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 11.21.

“Quantenna Acquisition”: that certain acquisition pursuant to that certain
Agreement and Plan of Merger dated as of March 27, 2019 by and among Quantenna
Communications, Inc., ON Semiconductor Corporation and Raptor Operations Sub,
Inc.

 

-3-



--------------------------------------------------------------------------------

“Subsequent Fifth Amendment Effective Date”: as defined in the Fifth Amendment.

“Supported QFC” has the meaning assigned to such term in Section 11.21.

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 11.21.

(ii)    Section 1.1 of the Credit Agreement will be amended by deleting the
definition of “Interest Coverage Ratio” in its entirety.

(iii)    The definition of “Designated IP Subsidiary” shall be amended by
inserting the following after the words “or another Designated IP Subsidiary”:
“(which shall include, upon consummation of the Quantenna Acquisition, QTNA
C.V.).”

(iv)    The definition of “Revolving Termination Date” shall be amended by
amending and restating it in its entirety as follows: ““Revolving Termination
Date”: the later of (i) December 30, 2022 or (ii) June 12, 2024, so long as in
the case of this clause (ii), the Obligations with respect to the Term Loans
(and any Permitted Refinancing in respect thereof) have been fully repaid or
otherwise redeemed, discharged or defeased on or prior to December 30, 2022 or
the Term Loan Maturity Date with respect to the Obligations of the Term Loans
(and any Permitted Refinancing in respect thereof) has been extended prior to
December 30, 2022 to a date no earlier than June 12, 2024.”

(v)    Section 1.4(a) of the Credit Agreement shall be amended by deleting the
text “, Interest Coverage Ratio”.

(vi)    Sections 1.4(e) of the Credit Agreement shall be amended by deleting the
text “and Interest Coverage Ratio”.

(vii)    Section 1.4(f)(i) of the Credit Agreement shall be amended by deleting
the text “and Interest Coverage Ratio”.

(viii)    Section 1.5(b) of the Credit Agreement shall be amended by deleting
the text “and the Interest Coverage Ratio”.

(ix)    Section 1 of the Credit Agreement shall be amended by inserting the
following Section 1.7:

“1.7    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its equity interests at such time.”

 

-4-



--------------------------------------------------------------------------------

(x)    Section 2.4(a) of the Credit Agreement shall be amended by deleting
(A) the words “Subsequent First Amendment Effective Date” and replacing them
with “Subsequent Fifth Amendment Effective Date”, and (B) the number “1.50”
appearing therein and replacing it with “2.25”.

(xi)    Section 4.7 of the Credit Agreement shall be amended by adding the
following clause (c): “(c) Notwithstanding anything to the contrary contained
herein, and solely with respect to the Revolving Facility, if at any time the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in clause (b)(i) have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (b)(i) have not arisen but the supervisor for
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin) to the Revolving Facility.
Notwithstanding anything to the contrary in Section 11.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
being provided to the Revolving Lenders, a written notice from the Majority
Facility Lenders with respect to the Revolving Facility stating that such
Majority Facility Lenders with respect to the Revolving Facility object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (c) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 4.7(c), only to the extent the LIBOR
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Committed Loan Notice that requests the conversion
of any Revolving Loan to, or continuation of any Revolving Loan as, a Borrowing
of Eurocurrency Loans shall be ineffective, (y) if any Committed Loan Notice
requests a Borrowing in Dollars of Eurocurrency Revolving Loans, such Borrowing
shall be made as a Borrowing of ABR Revolving Loans and (z) Revolving Loans
shall not be available in any Foreign Currency; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.”

(xii)    Section 8.1 of the Credit Agreement will be amended by amending and
restating it in its entirety as follows: “Maximum Consolidated Total Net
Leverage Ratio. Without the written consent of the Majority Facility Lenders
under the Revolving Facility, permit the Consolidated Total Net Leverage Ratio,
calculated as of the last day of any period of four (4) consecutive fiscal
quarters of the Borrower to exceed 4.00 to 1.00; provided that, during any
Financial Covenant Adjustment Period, the Consolidated Total Net Leverage Ratio
may be no greater than 4.50 to 1.00.”

 

-5-



--------------------------------------------------------------------------------

(xiii)    Section 8.2(n)(iii) of the Credit Agreement shall be amended by
inserting the following at the end thereof: “from and after the Subsequent Fifth
Amendment Effective Date”.

(xiv)    Section 8.2(p)(i) of the Credit Agreement shall be amended by deleting
the number “3.25” appearing therein and replacing it with “3.50”.

(xv)    Section 8.5(g)(ii) of the Credit Agreement shall be amended by deleting
the words “during the term of this Agreement” and in lieu thereof inserting the
following: “from and after the Subsequent Fifth Amendment Effective Date”.

(xvi)    Section 9.2(h) shall amended by amending and restating in its entirety
as follows: “(h) one or more final judgments or decrees shall be entered against
the Borrower or any Restricted Subsidiary and the same shall not have been
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof and any such final judgments or decrees either (i) is for
the payment of money, individually or in the aggregate (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage), of $75,000,000 or more or (ii) is for injunctive relief and could
reasonably be expected to have a Material Adverse Effect; or”.

(xvii)    Section 11 of the Credit Agreement shall be amended by inserting the
following Section 11.21:

“11.21    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 

-6-



--------------------------------------------------------------------------------

(xviii)    Exhibit B to the Credit Agreement shall be amended and restated in
its entirety in the form attached hereto as Annex II.

SECTION 3.    Representations and Warranties. To induce the other parties hereto
to enter into this Fifth Amendment, the Borrower hereby represents and warrants
to each other party hereto that, as of each applicable Fifth Amendment Effective
Date (as defined below): (i) the Fifth Amendment has been duly authorized,
executed and delivered by it and each of this Fifth Amendment and the Credit
Agreement (as amended hereby on such applicable Fifth Amendment Effective Date)
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); (ii) after
giving effect to this Fifth Amendment and the transactions contemplated by this
Fifth Amendment, no Default or Event of Default has occurred and is continuing;
and (iii) the execution, delivery and performance of this Fifth Amendment and
the performance of the Credit Agreement (as amended hereby on such applicable
Fifth Amendment Effective Date) shall not (a) violate its Organizational
Documents or the Loan Documents, (b) violate any Requirement of Law,
Governmental Authorization or any Contractual Obligation of the Borrower or any
Restricted Subsidiary (including, without limitation, the Convertible Notes
Indentures and, in each case any Permitted Refinancings thereof) and (c) will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to its Organizational
Documents, any Requirement of Law or any such Contractual Obligation (including,
without limitation, the Convertible Notes Indentures and, in each case, any
Permitted Refinancings thereof) (other than the Liens created by the Security
Documents and the Liens permitted by Section 8.3 of the Credit Agreement),
except for any violation set forth in clauses (b) or (c) which could not
reasonably be expected to have a Material Adverse Effect.

SECTION 4.    Conditions of Effectiveness of this Fifth Amendment.

(a)    Sections 1, 2(a), 2(b), 2(c), 3, 4(a), 5, 6, 7, 8, 9, 10, 11 and 12 of
this Fifth Amendment shall become effective as of the first date (the “Initial
Fifth Amendment Effective Date”) when each of the conditions set forth in this
Section 4(a) shall have been satisfied (which, in the case of clause (ii) below,
may be substantially concurrent with the satisfaction of the condition specified
in clause (i) below):

 

-7-



--------------------------------------------------------------------------------

(i)    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Borrower, each of
the other Loan Parties, each of the Incremental Revolving Lenders and each
Issuing Lender.

(ii)    The Borrower shall have paid all costs, fees and other amounts due and
payable to the Agents and the Lenders, including, to the extent invoiced,
reimbursement or payment of reasonable and documented out-of-pocket expenses in
connection with this Fifth Amendment and any other reasonable and documented
out-of-pocket expenses of the Agents, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent, in each case as required to be paid or reimbursed pursuant to the Credit
Agreement.

(iii)    On the Initial Fifth Amendment Effective Date and after giving effect
to this Fifth Amendment, (A) no Default or Event of Default shall have occurred
and be continuing or would result from the borrowings to be made on the Initial
Fifth Amendment Effective Date and (B) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Initial Fifth
Amendment Effective Date (except to (I) the extent made as of a specific date,
in which case such representation and warranty shall be true and correct in all
material respects on and as of such specific date and (II) representations and
warranties qualified by materiality shall be true and correct in all respects).

(iv)    The Administrative Agent shall have received from the Borrower a
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with (A) the requirements of the immediately preceding clause
(iii) and (B) as to compliance with the requirements of Section 11.1 of the
Credit Agreement and compliance with Section 3.16 of the Credit Agreement
relating to Incremental Revolving Commitments.

(v)    The Administrative Agent shall have received a legal opinion, dated the
Initial Fifth Amendment Effective Date, of Morrison & Foerster LLP, counsel to
the Borrower and its Subsidiaries, reasonably acceptable to the Administrative
Agent.

(vi)    The Administrative Agent shall have received (x) a solvency certificate
substantially in the form of Exhibit I-2 to the Credit Agreement, executed as of
the Initial Fifth Amendment Effective Date by the chief financial officer of the
Borrower and (y) a certificate of each Loan Party, dated as of the Initial Fifth
Amendment Effective Date, substantially in the form of Exhibit F-2 to the Credit
Agreement, with appropriate insertions and attachments including the certificate
of incorporation of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party (or a certification from the
applicable Loan Party that there has been no change to such organizational
documents since May 31, 2018), good standings from the applicable secretary of
state of organization of each Loan Party, a certificate of resolutions or other
action, incumbency certificates of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Fifth Amendment and the
other Loan Documents to which such Loan Party is a party or is to be a party on
the Initial Fifth Amendment Effective Date.

 

-8-



--------------------------------------------------------------------------------

(b)    Sections 2(d) and 4(b) of this Fifth Amendment shall become effective as
of the first date (the “Subsequent Fifth Amendment Effective Date”) when each of
the conditions set forth in this Section 4(b) shall have been satisfied:

(i)    The Initial Fifth Amendment Effective Date shall have occurred.

(ii)    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Borrower, each of
the other Loan Parties, each of the New Required Lenders, the Administrative
Agent and the Collateral Agent.

SECTION 5.    Effect of Fifth Amendment. (a) Except as expressly set forth in
this Fifth Amendment or in the Credit Agreement, this Fifth Amendment shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents (including all
Incremental Revolving Commitments), in each case, as amended by this Fifth
Amendment. Nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b)    On and after the applicable Fifth Amendment Effective Date, each
reference in (i) the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Loan Document shall be deemed a reference to the Credit
Agreement as modified by this Fifth Amendment. This Fifth Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.

(c)    This Fifth Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties hereto with respect
to the subject matter hereof.

(d)    This Fifth Amendment may not be amended, modified or waived except in
accordance with Section 11.1 of the Credit Agreement.

SECTION 6.    Costs and Expenses. The Borrower hereby agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Fifth Amendment, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent, in each case, as required to be reimbursed pursuant to the Credit
Agreement.

 

-9-



--------------------------------------------------------------------------------

SECTION 7.    Post-Closing Obligations. Within ninety (90) days after the
Initial Fifth Amendment Effective Date, unless extended in writing by the
Administrative Agent in its reasonable discretion, the Borrower shall deliver or
shall cause the applicable Loan Party to deliver, to the Administrative Agent,
the following:

(a)    an executed amendment to each existing Mortgage (a “Mortgage Amendment”
and the existing Mortgage, as amended by such Mortgage Amendment, a “Mortgage”),
in form and substance reasonably acceptable to the Administrative Agent,
together with evidence of completion (or satisfactory arrangements for the
completion) of all recordings and filings of each Mortgage Amendment as may be
necessary to protect and preserve the Lien of the Mortgage;

(b)    with respect to each Mortgage, a date down and modification endorsement
(or to the extent a date down and modification endorsement is not available, a
new title insurance policy) to the existing lender’s title insurance policy
insuring such Mortgage, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and insures that the Mortgage is a
valid and enforceable first priority lien on the Mortgaged Property, free and
clear of all Liens other than Liens permitted under Section 8.3 of the Credit
Agreement; and

(c)    an opinion addressed to the Administrative Agent and the Secured Parties,
in form and substance reasonably satisfactory to the Administrative Agent, from
local counsel in the jurisdiction in which the Mortgaged Property is located
which shall include, without limitation, the enforceability of the Mortgage.

SECTION 8.    Reaffirmation. By executing and delivering a counterpart hereof,
(i) the Borrower and the Subsidiary Guarantors party hereto hereby agree that
all Loans incurred by the Borrower and the Incremental Revolving Commitments
shall be guaranteed pursuant to the Guarantee and Collateral Agreement in
accordance with the terms and provisions thereof and shall be secured pursuant
to the Security Documents in accordance with the terms and provisions thereof
and (ii) each of the Borrower and the Subsidiary Guarantors party hereto hereby
(A) agrees that, notwithstanding the effectiveness of this Fifth Amendment,
after giving effect to this Fifth Amendment, the Security Documents continue to
be in full force and effect, (B) agrees that all of the Liens and security
interests created and arising under each Security Document remain in full force
and effect on a continuous basis, and the perfected status and priority of each
such Lien and security interest continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, as collateral
security for its obligations, liabilities and indebtedness under the Credit
Agreement and under its guarantees in the Loan Documents, in each case, to the
extent provided in, and subject to the limitations and qualifications set forth
in, such Loan Documents (as amended by this Fifth Amendment) and (C) affirms and
confirms all of its obligations, liabilities and indebtedness under the Credit
Agreement and each other Loan Document (including the Incremental Revolving
Commitments), in each case after giving effect to this Fifth Amendment,
including its guarantee of the Obligations and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Security Documents
to secure such Obligations, all as provided in the Security Documents, and
acknowledges and agrees that such obligations, liabilities, guarantee, pledge
and grant continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement and the other Loan Documents, in each
case, to the extent provided in, and subject to the limitations and
qualifications set forth in, such Loan Documents (as amended by this Fifth
Amendment).

 

-10-



--------------------------------------------------------------------------------

SECTION 9.    GOVERNING LAW. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10.    Counterparts. This Fifth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission (including in “.pdf” or “.tif” format) of an
executed counterpart of a signature page to this Fifth Amendment shall be
effective as delivery of an original executed counterpart of this Fifth
Amendment.

SECTION 11.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Fifth Amendment.

SECTION 12.    Severability. Section 11.9 of the Credit Agreement is hereby
incorporated by reference into this Fifth Amendment and shall apply to this
Fifth Amendment, mutatis mutandis.

[Remainder of page intentionally blank.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

 

ON SEMICONDUCTOR CORPORATION,

as Borrower

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, a Delaware limited liability company
By:   /s/ Keith D. Jackson Name:   Keith D. Jackson Title:   President and Chief
Financial Officer

 

APTINA, LLC, a Delaware limited liability company By:   /s/ Keith D. Jackson
Name:   Keith D. Jackson Title:   President

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.,

a Delaware corporation

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

FAIRCHILD SEMICONDUCTOR CORPORATION,

a Delaware corporation

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

Signature Page to ON Semi Fifth Amendment (2019)



--------------------------------------------------------------------------------

FAIRCHILD SEMICONDUCTOR CORPORATION OF CALIFORNIA,

a Delaware corporation

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

GIANT HOLDINGS, INC.,

a Delaware corporation

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

SILICON PATENT HOLDINGS,

a California corporation

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

GIANT SEMICONDUCTOR CORPORATION,

a North Carolina corporation

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

MICRO-OHM CORPORATION,

a North Carolina corporation

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

Signature Page to ON Semi Fifth Amendment (2019)



--------------------------------------------------------------------------------

FAIRCHILD ENERGY, LLC,

a Maine corporation

By:   /s/ Bernard Gutmann Name:   Bernard Gutmann Title:   Chief Financial
Officer

 

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)



--------------------------------------------------------------------------------

SIGNATURE PAGES TO FIFTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, WITH RESPECT TO, INTER ALIA, THE CREDIT AGREEMENT, DATED AS
OF APRIL 15, 2016 AMONG ON SEMICONDUCTOR CORPORATION, AS BORROWER, DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, AND VARIOUS
LENDERS AND AGENTS PARTY THERETO

By executing the applicable attached signature page in its capacity as an
Incremental Revolving Lender, the undersigned institution agrees to the terms of
the Fifth Amendment.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Issuing Lender and Incremental
Revolving Lender

By:   /s/ Michael Strobel Name:   Michael Strobel Title:   Vice President

 

By:   /s/ Marguerite Sutton Name:   Marguerite Sutton Title:   Vice President

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

BANK OF AMERICA, N.A.

as an Incremental Revolving Lender

and as an Issuing Lender

By:   /s/ Eric A. Baltazar Name:   Eric A. Baltazar Title:   Vice President

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

BMO HARRIS BANK N.A.

as an Incremental Revolving Lender

By:   /s/ Jason Deegan Name:   Jason Deegan Title:   Director

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

HSBC BANK USA, N.A.

as an Incremental Revolving Lender

By:   /s/ Aleem Shamji Name:   Aleem Shamji Title:   Director

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

MUFG BANK, LTD.

as an Incremental Revolving Lender

By:   /s/ Matthew Antioco Name:   Matthew Antioco Title:   Director

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

SUMITOMO MITSUI BANKING CORPORATION

as an Incremental Revolving Lender

By:   /s/ Michael Maguire Name:   Michael Maguire Title:   Executive Director

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

BBVA USA

as an Incremental Revolving Lender

By:   /s/ Raj Nambiar Name:   Raj Nambiar Title:   Sr. Vice President

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

JPMORGAN CHASE BANK, N.A.

as an Incremental Revolving Lender

By:   /s/ Caitlin Stewart Name:   Caitlin Stewart Title:   Executive Director

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

CITIBANK, N.A.

as an Incremental Revolving Lender

By:   /s/ Sean Klimchalk Name:   Sean Klimchalk Title:   Vice President

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

MORGAN STANLEY BANK, N.A.

as an Incremental Revolving Lender

By:   /s/ Michael King Name:   Michael King Title:   Authorized Signatory

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

BOOF, NA dba BOK FINANCIAL

Formerly known as BOKF, NA dba Bank of Arizona

as an Incremental Revolving Lender

By:   /s/ Christine A. Nowaczyk Name:   Christine A. Nowaczyk Title:   Senior
Vice President

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)

 

 



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

KBC BANK N.V., NEW YORK BRANCH

as an Incremental Revolving Lender

By:   /s/ William Cavanaugh Name:   William Cavanaugh Title:   Director By:  
/s/ Robbie Claes Name:   Robbie Claes Title:   Director

 

 

 

 

 

Signature Page to ON Semi Fifth Amendment (2019)



--------------------------------------------------------------------------------

SCHEDULE 1

 

    Revolving Lender    Incremental Revolving
Commitment    

Deutsche Bank AG New York Branch

   $76,000,000.00    

Bank of America, N.A.

   $76,000,000.00    

BMO Harris Bank N.A.

   $76,000,000.00    

HSBC Bank USA, N.A.

   $76,000,000.00    

MUFG Bank, Ltd.

   $76,000,000.00    

Sumitomo Mitsui Banking Corporation

   $76,000,000.00    

BBVA USA

   $106,000,000.00    

JPMorgan Chase Bank, N.A.

   $161,000,000.00    

Citibank, N.A.

   $196,000,000.00    

Morgan Stanley Bank, N.A.

   $20,000,000.00    

BOKF, NA dba BOK Financial

   $13,000,000.00    

KBC Bank N.V., New York Branch

   $18,000,000.00    

TOTAL

   $900,000,000.00



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE 1.1

 

    Lender   Revolving Commitment    

Deutsche Bank AG New York Branch

  $196,000,000.00    

Bank of America, N.A.

  $196,000,000.00    

BMO Harris Bank N.A.

  $196,000,000.00    

HSBC Bank USA, N.A.

  $196,000,000.00    

MUFG Bank, Ltd.

  $196,000,000.00    

Sumitomo Mitsui Banking Corporation

  $196,000,000.00    

BBVA USA

  $196,000,000.00    

JPMorgan Chase Bank, N.A.

  $196,000,000.00    

Citibank, N.A.

  $196,000,000.00    

Morgan Stanley Bank, N.A.

  $50,000,000.00    

BOKF, NA dba BOK Financial

  $48,000,000.00    

KBC Bank N.V., New York Branch

  $38,000,000.00    

TOTAL

  $1,900,000,000.00



--------------------------------------------------------------------------------

ANNEX II

FORM OF COMPLIANCE CERTIFICATE